Name: Council Regulation (EC) No 686/96 of 10 April 1996 amending Regulation (EC) No 1975/95 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  agricultural activity;  Europe
 Date Published: nan

 18 . 4. 96 I EN I Official Journal of the European Communities No L 97/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 686/96 of 10 April 1996 amending Regulation (EC) No 1975/95 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan , Kyrgyzstan and Tajikistan Whereas it is therefore necessary to amend Regulation (EC) No 1975/95 in order to include Turkmenistan among the countries eligible to receive aid under that Regulation ; Whereas it is urgent to start the operation, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the peoples of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), Having regard to the proposal from the Commission, Whereas the shortage of food in Turkmenistan has worsened over past months and has now become a critical situation; whereas this situation has been confirmed by data from the United Nations Food and Agriculture Orga ­ nization (FAO) and other international organizations; whereas a request for food aid by the Government of Turkmenistan was received at the end of 1995; Whereas it is advisable, as a result, to supply Turk ­ menistan with agricultural products in order to improve the food supply situation in that country; HAS ADOPTED THIS REGULATION: Article 1 The terms 'and Tajikistan ' shall be replaced by '.Tajikistan and Turkmenistan' in the title and in Article 1 of Regula ­ tion (EC) No 1975/95. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1996. For the Council The President S. AGNELLI (') OJ No L 191 , 12. 8 . 1995, p. 2.